Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 31 July 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello July 31: 1793.

I prepare now to give you some reasons according to promise for my preference of the plan of cultivation I transmitted you 3 weeks since to the one you did me the honor to consult me on.
The system of small fields in my plan, is nothing more than an extension of method beyond what you thought requisite in farming. The crops of this rotation, alltho of small value comparatively, are yet worth a methodical treatment on the following principle, if on no other. From the diversity of constitution in plants, some are injured while others are benefited, in the same stage of growth, by great heats or colds, by excessive moisture or drought. The weather every day in the year, must be the most favorable that can be, for some particular crop. Again, there are few plants which have exactly the same length of life, or which flourish exactly in the same season: Hence by a judicious arrangement the operations of sowing their seeds and gathering their fruits may be carried on without interference. The cultivation of a great variety of kinds will ensure plenty. A perpetual seed time will make a perpetual harvest. Thus many plants are worthy of regular cultivation, which are of no value in the market, and cannot in consequence be introduced into the great system with propriety, as the equality of the fields is indispensable  Peas and Potatoes are of this Class and ought not to keep their place among the Corns, if they are not greatly serviceable in preventing the washing of the land. Your plan gives 3 successive years of rest in every 8, to each field, mine the same number at intervals. For the preference I give the latter I have two or three reasons. Three years of rest successive to land full of the roots of trees, must occasion considerable trouble in grubing and cleaning up to prepare for a crop, at the end of that time. Our mountain land is so extremely prone to throw out the tulip-tree, the Locust, the Mulberry, and the Sasifrass, that after one year of rest, if it be not exhausted, a great deal of grubing is requisite. After three, the labor of cleaning would be immense. The soil is so compact, and so much the worse allways for being trodden, that a field after being grazed 3 years, would probably yield a trifling crop at first if it did not get the very best tillage. These objections would be obviated by sowing the land with Red Clover, and shuting it up for the Scythe, which would keep down the young trees, but I question whether this could be done readily to such an extent. Supposing it determined that the years of rest should be successive; I think it would be better to sow the white clover than the red, unless the force on the farm be sufficient to prepare 60 acres annually for the Scythe. The red clover is liable to be extirpated by the bite and treading of animals; the white bears grazing extremely well. The red clover would require to be sown annually in one of the fields of the farm; the white when once established would perpetuate itself; let it be eaten as closely as possible it perfects its seed in so short a time, that it will allways keep the earth well stocked, and will spring again the moment the field is out of cultivation. The red clover indeed, affords a much greater quantity of food, and I believe will bear much better the want of rain, which is an immense advantage with us. This is best on a small farm under exact management, the other does better for large fields and a loose agriculture. With respect to the summer fallow I know it is thought injudicious to expose land bare, to the summer sun, but it will never be bare I think, there will allways be a coat of weeds to shelter it, and there is a considerable advantage in this, that it will divide the business of breaking up the ground, between Autumn and Spring. The field, which is to go from rest immediately into Wheat in my plan, may receive the first ploughing in Spring. Those which are to bear Corn with Peas and Potatoes, must be broken up as soon as the seed time is over. If I understand your system, one of the fields destined for Wheat will be ploughed the first time, between Harvest and seed-time, and will be sown immediately after. Would not this be inconvenient, as that season is rendered the busiest in the year by our apprehensions of the Weevil? Wheat after Red clover would not succeed I fear, unless a fallow intervene, to give the clover roots time to rot. This may be remedied at  once, if a remedy be found requisite, by sowing the clover on the Rye. Six months may be thus gained in the age of the clover, and in consequence a fallow of six months or 12 even may precede the Wheat. If sown in the fall it will give one, perhaps two, crops of hay the next Summer, after the Rye is taken off, and 2 or 3 each summer following for 2 years; after which it will be worth little. I saw a field of clover ready for the Scythe a fortnight ago which had been sown upon Barley last fall. When sown in the Spring, it never I believe, yields a tolerable crop of hay that summer. I am, Dear Sir, yours most affectionately

Th: M. Randolph


P.S. Patsy and the children are well.

